Citation Nr: 0310583	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected ulcerative colitis.

2.  Entitlement to service connection for cardiomyopathy as 
secondary to service-connected ulcerative colitis.

3.  Entitlement to service connection for chronic renal 
insufficiency as secondary to service-connected ulcerative 
colitis.

4.  Entitlement to service connection for residuals of 
cerebralvascular accident (CVA) as secondary to service-
connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Buffalo, New York RO that denied service 
connection for hypertension, cardiomyopathy, chronic renal 
insufficiency and CVA, all as secondary to service-connected 
ulcerative colitis.

In various statements submitted from 1999 to 2002, the 
veteran raised the issues of: entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
hernia resulting from VA treatment; entitlement to service 
connection for hypertension, cardiomyopathy, chronic renal 
insufficiency and CVA, all as secondary to service-connected 
arthritis; and entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for hypertension, 
cardiomyopathy, chronic renal insufficiency and CVA resulting 
from VA treatment.  Since these issues have not been 
considered by the RO, they are referred to the RO for 
appropriate action.


REMAND

In order to comply with VA's duty to notify the veteran of 
the additional evidence and information required from him 
and VA's duty to assist him in obtaining evidence and 
information in support of his claims, the Board undertook 
additional development pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  In December 2002, the Board 
sent a letter to the veteran requesting him to provide 
pertinent medical records or provide the information and 
authorization necessary for the Board to obtain such 
records.  The Board informed the veteran that he would be 
afforded a period of 30 days in which to respond.  Later in 
December 2002, the veteran submitted a list of his Buffalo 
VA Medical Center (VAMC) appointments from 1984 to 2002, a 
form authorizing the release of records of the veteran's 
treatment at the Erie County Medical Center dialysis unit 
from September to December 2001, and a form authorizing the 
release of treatment records from the Buffalo VAMC for the 
period from 1968 to the present.  Thereafter, the veteran 
underwent a VA examination in February 2003.

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was 
authorized to obtain additional evidence, clarify evidence, 
correct a procedural defect and undertake additional action 
essential for a proper appellate decision.  This section 
also authorized the Board to render a decision not less than 
30 days after notifying the appellant of the additional 
development by the Board.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) authorizing the Board to render a determination 
not less than 30 days after providing notice required under 
38 U.S.C.A. § 5103(a) are invalid because they conflict with 
the provisions of 38 U.S.C.A. § 5103(b), which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The Federal Circuit also held that the provisions of 
38 C.F.R. § 19.9(a)(2) are invalid because, in combination 
with 38 C.F.R. § 20.1304 (2002), they allow the Board to 
consider additional evidence without having remanded the 
matter to the RO for initial consideration of the evidence 
developed by the Board and without having obtained a waiver 
from the claimant of such RO consideration.  Id.  

In light of these circumstances, the case is REMANDED to the 
RO for the following: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
inform the veteran that any information 
and evidence requested in the letter must 
be received by the RO within one year of 
the date of the RO's letter.  

2.  The RO should then undertake any 
other development it determines is 
required to comply with 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 
38 C.F.R. §§ 3.159, 3.326 (2002), to 
included obtaining any outstanding VA or 
private treatment records.

3.  The RO should then readjudicate the 
veteran's claims for service connection 
for hypertension, cardiomyopathy, chronic 
renal insufficiency and CVA, all as 
secondary to service-connected ulcerative 
colitis, based on all evidence received 
since its March 2002 Supplemental 
Statement of the Case.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration.   

The veteran need take no action unless he is otherwise 
notified by the RO, but he may furnish additional evidence 
and argument while this case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




